DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  The preliminary amendment filed 12/20/19 has been entered.  Claims 2-21 are pending.
2.	The IDS filed 12/20/19 has been considered.
3.	The disclosure is objected to because of the following informalities: 
	Paragraph [0038], at line 1 it is unclear what the sequence of numbers represent.
4.	Claim 12 is objected to because of the following informalities:  
The claim is unclear which “machine learned model” is being referred to as “the other”.
5.	Claims 2-21 are distinguishable over the prior art.  As per claims 2, 10, and 16, the claims include subject matter indicated as allowable in the parent application (now US Patent No. 10,459,444).  The prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, determining an amount of unused/unallocated computational resources of a vehicle and based on the amount, testing and/or training a machine learned model.  Dependent claims 3-9, 11-15 and 17-21 are distinguishable for at least the same reasons.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2019/0049987 discloses machine learned models in the context of autonomous vehicles and predicting trajectories.

8.	This application is in condition for allowance except for the following formal matters: 
-  Typo in the specification at [0038]
-  Clarification in claim 12 regarding “the other”.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661